Citation Nr: 0426565	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  99-18 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for neuropathic pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran had verified active duty from May 1950 to 
February 1954 and from April 1968 to April 1970.  His last DD 
Form 214 of record reflects that he completed almost 6 years 
and 4 months of total active duty.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

REMAND

A VA neurologist reported in January 1999 that the veteran's 
spinal lumbar stenosis and neuropathy were probably related 
to trauma incurred as a result of his duty as a paratrooper.  
In October 2002 a VA authorized orthopedic examiner stated 
that he reviewed the veteran's claims file and that it was 
reasonably probable that the veteran's back condition was a 
stand-alone acquired disease unrelated to the veteran's duty 
as a paratrooper.  He said that, with a degree of medical 
probability, the VA neurologist's statement that veteran's 
spinal lumbar stenosis and neuropathy were related to service 
was inaccurate.  The orthopedic doctor also said that the 
veteran reported that he had not had any significant back 
injury during service.  The veteran reports that he feels his 
neuropathy is related to Agent Orange exposure in Vietnam, 
and documents have been submitted that show that the veteran 
was treated in February 1967 at the emergency room at Fort 
Benning, Georgia for acute low back strain.  The VA 
orthopedic doctor did not make note of the significance of 
the February 1967 injury.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim the 
case should be remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC. for the following action: 



1.  The claims folder should be forwarded 
to the orthopedic examiner who conducted 
the October 2002 examination for VA (or, 
if unavailable, to another appropriate 
physician) for an addendum.  The doctor 
is asked to again review the claims 
folder and comment on the significance of 
the 1967 back injury at Fort Benning, 
Georgia as it may relate to the veteran's 
current back pathology.  It is further 
requested that the doctor comment on the 
significance of Agent Orange exposure 
during his Vietnam service from May 1968 
to May 1969.  The rationale for any 
opinion expressed should be included in 
the addendum.

2.  Thereafter, all efforts should be 
undertaken to verify of all periods of 
service for the veteran, to include all 
periods of active duty for training and 
inactive duty training, particularly for 
February 1967 while serving in the Army 
National Guard.  These efforts should be 
documented and entered into the veteran's 
claims file.

3.  The RO should then re-adjudicate the 
issue on appeal. If the benefit sought 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case. An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

